DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figures 1A & 1B
Species II: Figures 2A & 2B
Species III: Figures 3A-3C
Species IV: Figures 4A & 4B
Species V: Figures 5A & 5B
Species VI: Figures 6A & 6B
Species VII: Figures 7A & 7B
Species VIII: Figures 8A-8C
Species IX: Figures 9A-9E
Species X: Figure 10A
Species XI: Figure 10B
Species XII: Figure 11A
Species XIII: Figure 11B
Species XIV: Figure 12A & 12B
Species XV: Figure 13
Species XVI: Figure 14A
Specie XVII: Figure 14B
Species XVIII: Figure 15A
Species XIX: Figure 15B
Species XX: Figures 16-17
Species XXI: Figures 18A & 18B
Species XXII: Figures 19A & 19B
Species XXIII: Figures 20A-20C
Species XXIV: Figures 21A & 21B
Species XXV: Figures 22A & 22B
Species XXVI: Figures 23A-23C
Specie XXVII: Figures 24A & 24B
Species XXVIII: Figures 26A-26C
Species XXIX: Figures 27A-27C
Species XXX: Figures 28A & 28B
Species XXXI: Figures 29A-29C
Species XXXII: Figures 30A & 30B
Species XXXIII: Figure 32
Species XXXIV: Figure 33
Species XXXV: Figure 34
Species XXXVI: Figure 35
Specie XXXVII: Figure 36

The species are independent or distinct because each species is a structurally different reel based closure system. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions have require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHARINE G KANE/Primary Examiner, Art Unit 3732